Citation Nr: 1532328	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  13-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a left shoulder disorder and, if so, whether the claim should be allowed.   

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ankle disorder and, if so, whether the claim should be allowed.   

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disorder and, if so, whether the claim should be allowed.   

4.  Entitlement to service connection for a bilateral leg disorder. 

5.  Entitlement to service connection for a right hip disorder. 

6.  Entitlement to a rating in excess of 10 percent prior to January 16, 2013 and in excess of 20 percent since January 16, 2013 for a right shoulder disability. 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a November 2013 hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.  

The Board finds that the Veteran has implicitly raised the issue of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability, and is therefore part of a claim for an increased disability rating) based on his submission of a favorable Social Security Administration decision.  The Veteran currently receives Social Security disability benefits based upon a combination of impairments including the service-connected right shoulder disability.  However, due to the number of pending service connection claims, the Board defers adjudication until their resolution. 

The issues of service connection for a left shoulder disorder, a right ankle disorder, a back disability, a bilateral leg disorder, and a right hip disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 rating decision, the RO denied service connection for a left shoulder disability.  The Veteran did not appeal or submit new and material evidence within one year so that decision became final.  Evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim; therefore, the claim is reopened.

2.  In a July 2008 rating decision, the RO denied service connection for a right ankle disability.  The Veteran did not appeal or submit new and material evidence within one year so that decision became final.  Evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim; therefore, the claim is reopened.

3.  In a July 2008 rating decision, the RO denied service connection for a back disability.  The Veteran did not appeal or submit new and material evidence within one year so that decision became final.  Evidence received since the July 2008 rating decision relates to an unestablished fact necessary to substantiate the Veteran's claim; therefore, the claim is reopened.

4.  During the entire appeals period, the Veteran's service-connected right shoulder disability was manifested by pain on movement, and limited range of motion between 25 and 90 degrees.  


CONCLUSIONS OF LAW

1.  The July 2008 rating decision, which denied entitlement to service connection for a left shoulder disability, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

2.  The July 2008 rating decision, which denied entitlement to service connection for a right ankle disability, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. 
§§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

3.  The July 2008 rating decision, which denied entitlement to service connection for a back disability, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).

4.  Prior to January 16, 2013, the criteria for a rating of 20 percent for right shoulder disability, and no higher, were met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5203 (2014).

5. Since January 16, 2013, the criteria for a rating in excess of 20 percent for right shoulder disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5203 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).   Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).  Here, all service-related records were obtained and considered in the prior final decision.  Accordingly, 38 C.F.R. § 3.156(c) is inapplicable to either claim.  

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).   If it is determined that new and material evidence has been submitted, the claim must be reopened.   The evidence is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The claim at issue for reopening is one of service connection.  Generally, in order to prevail on service connection claims the record must have competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (or nexus) between the current disability and the disease or injury incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A July 2008 rating decision denied the Veteran entitlement to service connection for a left shoulder condition, a right ankle condition, and for a low back condition.     The Veteran did not submit any new and material evidence in the matter or a notice of disagreement within one year of that rating decision.  Therefore, the decision became final.   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran filed a claim to reopen in June 2012, which was denied by the RO in a February 2013 rating decision.  The Veteran appealed.  

A.  Left Shoulder

In July 2008, the RO denied service connection for a left shoulder disability.  Although the in-service treatment records revealed that the Veteran injured his left shoulder while moving a generator, there was no evidence of a continued disability upon leaving service, and no evidence of a current left shoulder disability.   

Since the July 2008 rating decision, the Board has received documentation of a current left shoulder disability and a nexus sufficient to reopen the claim. This evidence came in the form of a November 2012 VA examination report, which evaluated the claimed left shoulder disability and provided a nexus opinion as to whether the claimed left shoulder disability is related to service.  Evidence of a current left shoulder disability is also found in the VA treatment records.  Accordingly, the claim is reopened.  However, additional development is needed before the Board is able to adjudicate the claim on the merits.  Accordingly, the claim is remanded.  

B.  Right Ankle

In July 2008, the RO denied service connection for a right ankle disability because despite evidence of a right ankle sprain during service, there was no evidence of a current right ankle disability.   

Since the prior final decision, the Veteran has been diagnosed with mild degenerative arthritis of the right ankle.  Furthermore, the record contains a November 2012 VA nexus opinion.  With evidence of elements that were not established at the time of the prior final decision, the Board finds sufficient evidence to reopen, but requires additional development before adjudicating the claim.  Accordingly, the claim is reopened and remanded for further development. 

C.  Back 

In a July 2008 rating decision, the RO denied service connection for a low back disorder.  The RO found no evidence of a back injury during service or post-service.  The Veteran did not appeal this decision so it became final.  However, evidence received since the July 2008 rating decision, specifically an April 2012 VA Medical Center treatment record, supports a current diagnosis.   Based on this new and material evidence, the Board finds sufficient evidence to reopen the claim, but requires additional evidence to adjudicate the claim at this time.  Accordingly, this matter is remanded for further development.  



II.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

A.  Right Shoulder

The Veteran's right shoulder disability has been rated 10 percent for painful motion, effective January 26, 2012, the date the Veteran filed a claim to reopen the previously denied claim.  38 C.F.R. §4.59.  An increased rating was granted effective January 16, 2013 under Diagnostic Code 5201 of 20 percent.  The Veteran contends that he is entitled to a higher rating for the entire appeals period based on decreased range of motion.  

The rating criteria for DC 5201 relies on range of motion tests in assessing the severity of a disability.  The Veteran is right arm dominant.  Under Diagnostic Code 5201, limitation of motion of the (major) arm to shoulder level (i.e. 90 degrees) warrants a 20 percent rating.  Motion limited midway between the side and shoulder level (i.e. less than 90 degrees but more than 25 degrees shoulder motion) warrants a 30 percent rating.  Motion limited to 25 degrees or less from the side is rated at 40 percent. 

In assessing the severity of limitation of shoulder motion, it is necessary to consider both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 317-18 (2003).  Additionally, under Plate I of 38 C.F.R. § 4.71a, normal range of motion of the shoulder is forward elevation (flexion) and abduction to 180 degrees, and internal and external rotation to 90 degrees.

Although the Veteran makes continued statements of limited range of motion, the Board must rely on objective measures of range of motion to rate the service-connected right shoulder disability.   

1.  Prior to January 16, 2013

Prior to January 16, 2013, the Veteran underwent one evaluation with a Social Security consultative examiner in July 2012 and two VA examinations of the shoulder (August 2012 and November 2012).  The SSA consultative examiner found the Veteran had 90 degrees in flexion and abduction.  This is consistent with a 20 percent rating as a limitation of motion at shoulder level.  A 30 percent rating would require flexion between 25 and 90 degrees, which is less than the flexion seen on the examination.  

The August 2012 VA examination report yielded results comparable to those seen on the SSA examination.  In the August 2012 examination, the Veteran had right shoulder flexion of 115 degrees with pain at 95 degrees and abduction at 95 with pain at 90 degrees.  Despite slight variances in the range of motion tests, the Board finds the range of motion approximated the 20 percent rating prior to January 16, 2013.  Even when the Veteran's range of motion exceeded 90 degrees, he would experience pain at the 90 degree level with abduction and flexion.  Accordingly, the Board grants the Veteran an initial 20 percent rating for his right shoulder prior to January 16, 2013.  

2.  Since January 16, 2013 

The only relevant evidence during this period is the January 2013 VA examination.  While this examination demonstrates a reduction in range of motion, this reduction does not reach the 30 or 40 percent levels in Diagnostic Code 5201.  On the 2013 examination, the right shoulder flexion was at 120 degrees and abduction was at 70 degrees, which is consistent with the 20 percent rating, and demonstrates a range of motion at a level higher than required under the 30 and 40 percent ratings.  Accordingly, a 20 percent rating and no higher is warranted for the period since January 16, 2013.  

In addition to Diagnostic Code 5201, the Board considered whether a higher rating would be warranted under other diagnostic codes for the shoulder.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200-5203.  Of the remaining diagnostic codes, 5200 (scapulohumeral articulation, ankylosis of), 5202 (other impairment of the humerus), and 5203 (impairment of the clavicle or scapula), the medical evidence of record fails to demonstrate ankylosis of the shoulder, or involvement of the humerus, clavicle, or scapula.  Accordingly, the Board focused its analysis on Diagnostic Code 5201.  

B.  Extraschedular Considerations 

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, if the schedular rating does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The applicable rating criteria reasonably describe the Veteran's level of disability and symptomatology. The rating criteria focus on limited range of motion, which the Veteran contends is his primary issue due to pain.  The Board has assessed the range of motion of the right shoulder with pain and found the tests consistent with the 20 percent level of disability.   

Even if his disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted, even considering the combined effect of all of his service connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).



III.  VA's Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, VA gave the Veteran appropriate notice in April 2012, September 2012, and October 2012.  The October 2012 notice provided notice of the special notice requirements for claims to reopen based on new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records were obtained, as were service treatment records, and the Veteran submitted relevant private records. 

The Veteran was also provided with VA examinations of his shoulders, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's increased rating claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

Finally, the Veteran was provided with a hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  The duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by an accredited attorney representative.  The VLJ and the representative asked questions regarding the symptoms the Veteran experienced and the treatment he had received.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Since VA's duties to notify and assist have been met, there has been no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence has been submitted; service connection for a left shoulder disability is reopened; the appeal is granted to this extent. 

New and material evidence has been submitted; service connection for a right ankle disability is reopened; the appeal is granted to this extent.

New and material evidence has been submitted; service connection for a back disability is reopened; the appeal is granted to this extent.

Prior to January 16, 2013, a 20 percent initial rating, and no higher, is granted for a right shoulder disability, subject to the law and regulations governing the payment of monetary benefits.

Since January 16, 2013, a rating in excess of 20 percent for a right shoulder disability is denied.  


REMAND

Outstanding VA Treatment Records

The Veteran has made repeated statements regarding 20-plus years of treatment at VA medical facilities dating back to the 1990s in California.  The Veteran reported having treatment at facilities located in Palo Alto, San Jose, Redding, and Sacramento.  It looks like the Veteran submitted himself some Palo Alto records from the mid-1990s, but it does not appear that the RO attempted to obtain any other referenced records.  Accordingly, a search for those records must be conducted and documented in the record.   

Left Shoulder

Since the Board has reopened the service connection claim for a left shoulder disability, the Board finds additional information is needed before deciding the claim.  At the hearing, the Veteran makes two contentions: (1) that he injured his left shoulder in service and (2) because of the injury to his right shoulder, which has been service-connected, he had to use the left shoulder more thus causing injury to the left shoulder.  The theory of secondary service connection has yet to be explored by any VA examiner.  Accordingly, an examination with an opinion is necessary before this claim is adjudicated.  


Right Ankle

In the November 2012 VA ankle examination, the Veteran was diagnosed with mild degenerative arthritis of the right ankle.  The Veteran asserts that his current right ankle disability is related to injuries in service as a result of his work as a parachute jumper. 

In service, on entrance (April 1980), the Veteran had no problems with his joints.  The Veteran sprained his right ankle in April 1983.  He had swelling and tenderness and pain, but continued to have full range of motion.  The Veteran was put on restricted duty from jumping, running and marching until his ankle healed.  The Veteran attended at least three sick call visits related to this sprain, and with each visit the ankle appeared to heal.   Thereafter, there were no reports of any continued treatment.  The separation examination is not of record.  

The November 2012 examiner opined that it was less likely as not that the current right ankle disability was incurred or caused by the claimed in-service injury.  The rationale provided is that a twisted ankle resolved and it is unlikely that a grade one sprain would result in chronic ankle abnormalities.  The Board finds fault with this examination because the Veteran has reportedly contended that his current ankle disability is a result of repeated jumps as a parachute jumper.  This theory should have been considered by the examiner before providing the negative nexus opinion.  Accordingly, a new examination with opinion is warranted. 

Back

Since the Board has reopened the service connection claim for a back disability, the Board finds additional information is needed before deciding the claim.  The Veteran contends that he injured his back from making over 20 jumps as a parachute jumper wearing a heavy pack.  The Veteran's work as a parachute jumper is supported by his receipt of a Parachutist Badge in service, as noted on his DD-214.  The Veteran has now been diagnosed with a current back disability, degenerative joint disease of the lumbar spine with dextroscoliosis, based on a November 2012 VA MRI scan.  The Veteran reports having chronic back pain since leaving service of a nature that could plausibly be linked to the Veteran's current back disability.  The absence of treatment as noted by the Veteran is not dispositive of this case.  An examination is warranted to determine the etiology of the current back disability. 

Right Hip and Bilateral Legs

The Veteran has also claimed service connection for a right hip disability and general pain in his legs bilaterally as related to the same in-service event, parachute jumping.  The Veteran reported these issues at a July 2012 Social Security consultative physical examination, and at intermittent points in the VA treatment record.  The Board needs more information before adjudicating these claims by way of a VA examination.  

TDIU

Lastly, the Board finds that the implied claim of entitlement to TDIU is inextricably intertwined with the remaining issues on appeal.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The claim of entitlement to a TDIU is "intertwined" because a decision on the service connection claims will have an impact on the claim for a TDIU.  Consequently, the claim of entitlement to a TDIU must be remanded for contemporaneous adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from VA Medical Centers located in California (Palo Alto, San Jose, Redding, and Sacramento) from January 1990 to December 1999.  These records may be archived so a search of archived or retired VA treatment records must be completed.  Documentation that the search occurred and whether any documents were located must be associated with the claims folder. 

2.  Obtain VA treatment records from the Muskogee, Oklahoma VA Medical Center since June 2013.  

3.  Schedule the Veteran for examinations of the (1) left shoulder, (2) right ankle, (3) back, (4) right hip, and (5) legs.  After reviewing the record and performing any testing of the Veteran deemed necessary, the examiner should address the following:

Does the Veteran have a current disability affecting the (1) left shoulder, (2) right ankle, (3) back, (4) right hip, and (5) legs?  If so, document any disabilities and note them in the examination report. 

If a left shoulder disability is noted, is it at least as likely as not (a) related to his service, (b) caused by the service-connected right shoulder disability, or (c) aggravated (worsened) by the service-connected right shoulder disability?  

If a right ankle disability is noted, is it at least as likely as not that the disability is related to his service?

If a back disability is noted, is it at least as likely as not that this disability is related to his service?  

If a right hip disability is noted, is it at least as likely as not that the disability is related to his service?  

If a bilateral leg disability is noted, is it at least as likely as not that the bilateral leg disability is related to his service, to include any service-connected impairment?  

The examiner should consider all positive and negative information related to this appeal including the Veteran's lay statements, the Veteran's in-service position as a parachute jumper, and possible other causes of claimed disabilities including the Veteran's history as a construction worker.  

4.  Provide the Veteran with notice in compliance with the VCAA that notifies him of what evidence he must show to support a claim for TDIU and a request that the Veteran complete an Application for Increased Compensation based on Unemployability (VA Form 21-8940).

5.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate time to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


